Exhibit 10.1


ACQUISITION AGREEMENT
 
This Acquisition Agreement (“Agreement”) dated as of March 23, 2007, is made and
entered into by and among Optionable, Inc., a corporation organized pursuant to
the laws of State of Delaware (“Buyer”), Peter Holmquist, Douglas Town, and
Joseph Mc Hugh (“Sellers”).


WHEREAS, the Seller desires to sell and assign certain assets to the Buyer and
the Buyer desires to purchase and receive such assets;


WITNESSETH:
 
NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound, the Parties hereto agree as follows:
 
SECTION 1. Sale and Purchase of the Acquired Assets 
 
2.1 Agreement to Sell and Purchase. Subject to the terms, agreements,
warranties, representations and conditions of this Agreement, Sellers hereby
agree to sell, convey, transfer, assign and deliver to Buyer, and Buyer hereby
agrees to purchase, all of Sellers rights, title and interest in and to the
Sellers client list, intellectual property used in the course of Sellers
derivatives brokerage and trading business, associated intangible properties and
associated goodwill (the “Acquired Assets”).
 
2.2 Assumption of Liabilities. The Buyer is not assuming any liabilities of
Sellers whether or not they relate to the Acquired Assets.
 
2.3 Allocation of Purchase Price. The Parties shall negotiate in good faith an
allocation of the purchase price.
 
SECTION 2. Purchase Price As consideration for the Acquired Assets:
 
2.1 Cash. Buyer shall pay to the Sellers as follows: $400,000 concurrent with
the execution hereof ($160,000 to Peter Holmquist, $120,000 to Douglas Town,
$120,000 to Joseph McHugh), $400,000 ($160,000 to Peter Holmquist, $120,000 to
Douglas Town, $120,000 to Joseph McHugh) eighteen months from the execution
hereof, and $400,000 ($160,000 to Peter Holmquist, $120,000 to Douglas Town,
$120,000 to Joseph McHugh) on the third anniversary hereof.
 
2.2 Warrants. Concurrent with the execution hereof, Buyer shall grant to Sellers
warrants to purchase 900,000 shares of Buyer’s common stock (“Common Shares”)
(360,000 to Peter Holmquist, 270,000 to Douglas Town, and 270,000 to Joseph
McHugh) exercisable for five years and at an exercise price per share equal to
$5 per share. 33 1/3% of such warrants shall be immediately exercisable and 66
2/3% such warrants shall become exercisable if the Sellers are collectively
responsible for at least $1 million in energy-related brokerage fees during the
12-month period following the effective date of this agreement.
 
 
 

--------------------------------------------------------------------------------

 
In lieu of exercising the Warrant by paying the exercise price in cash, the
Warrant may be exercised in whole at any time or in part from time to time prior
to the expiration date of the Warrant, by the Seller by surrendering the Warrant
to the Company, without payment of any other consideration, together with a duly
executed notice of exercise in a form satisfactory to the Company. The number of
common shares to be issued by the Company shall be calculated using the
following formula:



 
X
=
Y(A-B)
     
A
       
Where
X
=
the number of common shares to be issued to the Seller
         
Y
=
the number of common shares purchasable under the warrant or, if the Warrant is
being exercised in part, under the portion of the Warrant being exercised (at
the date of surrender of the Warrant and the notice of exercise)
         
A
=
the Market Price (at the date of surrender and the notice of exercise, which is
the closing price of the Company’s )
         
B
=
the per share Warrant exercise price

 
SECTION 3. Representations of Sellers. Sellers hereby represent and warrant to,
and agree with, Buyer as follows:
 
3.1 Authorization; Absence of Conflicting Agreements. This Agreement constitutes
the valid and binding obligation of Sellers enforceable against him in
accordance with its terms. No consent of any person is required for Seller to
enter into and deliver this Agreement or to consummate the transactions
contemplated hereby.
 
3.2 Title to Acquired Assets; Liens and Encumbrances. Sellers have good and
marketable title to all of the Acquired Assets. None of the Acquired Assets are
subject to any lien.
 
SECTION 4. Representation of the Buyer. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all requisite corporate action of Buyer.
 
SECTION 5. Further Assurances. Sellers shall promptly execute and deliver to
Buyer any and all such further assignments, licenses, endorsements and other
documents sufficient to convey to Buyer good and marketable title to all the
Acquired Assets, free and clear of all mortgages, pledges, liens, licenses,
security interests, restrictions, encumbrances or other security arrangements
and all claims or agreements of any nature whatsoever as well as such other
instruments of conveyance as counsel for Buyer may reasonably deem necessary or
desirable (both at and after execution hereof) to effect or evidence the
transfers contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 6. Miscellaneous
 
6.1 Survival of Representations The representations and warranties contained in
this Agreement shall survive the execution hereof for a period of one year.
 
6.2 No Broker. No broker or finder has been involved with any of the
transactions relating to this Agreement. Each Party hereto agrees to indemnify,
defend and hold the other Parties harmless from and against any claims made by
any broker or finder for a commission or fee in connection with this Agreement
or the transactions contemplated hereby.
 
6.3 Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the subject matter addressed herein.
 
6.4 Governing Law. This agreement shall be governed and construed by the laws of
the State of New York governing contracts to be performed wholly within such
State.
 
6.5 Benefit of Parties; Assignment. The Agreement may not be assigned by any
Party except with the prior written consent of the other Parties hereto. Nothing
herein contained shall confer or is intended to confer on any Person that is not
a Party to this Agreement any rights under this Agreement.
 
6.6 Waivers and Amendments Any waiver of any term or condition of this
Agreement, or any amendment or supplementation of this Agreement, shall be
effective only if in a writing signed by the Parties. A waiver of any breach or
failure to enforce any of the terms or conditions of this Agreement shall not in
any way affect, limit or waive a Party’s rights hereunder at any time to force
strict compliance thereafter with every term or condition of this Agreement.
 
6.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.




IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed as of the day and year first above written.


 
 

--------------------------------------------------------------------------------

 
 


OPTIONABLE, INC.
 
 
By:  s/s Kevin Cassidy
Name: Kevin Cassidy
Title: Chief Executive Officer
Sellers:
 
 
s/s Peter Holmquist
Peter Holmquist
 
s/s Douglas Town
Douglas Town
     
s/s Joseph McHugh
Joseph McHugh

 